*38ORDER
The Disciplinary Review Board on February 18, 1998, having filed with the Court its decision concluding that ALBERT S. PARSONNET of NEWARK, who was admitted to the bar of this State in 1955, and who was temporarily suspended from practice by Order of this Court dated March 6, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of one year on the basis of his criminal conviction for violation of N.J.S.A. 2C:20-7 (receiving stolen property), conduct that violates RPC 8.4(b) and (c), and good cause appearing;
It is ORDERED that ALBERT S. PARSONNET is hereby suspended from the practice of law for a period of one year, retroactive to March 6,1997, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.